Citation Nr: 0314297	
Decision Date: 06/30/03    Archive Date: 07/03/03

DOCKET NO.  94-32 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a back disability.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty for training from June 10 
to December 11, 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1994 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Louis, Missouri.                 

By March 1997, March 1998, and August 1999 actions, the Board 
remanded this case for additional development.

In the February 1994 rating decision, the RO also denied the 
appellant's claims for service connection for a bilateral 
knee disability, flat feet, headaches, paresthesia of the 
left side, and residuals of a rib injury.  In a March 1997 
Board decision, the Board noted that it was unclear from the 
notice of disagreement (NOD), dated in June 1994, as to 
whether the appellant was disagreeing with all or some of the 
above denials.  The Board requested that the RO contact the 
appellant in order to clarify that matter and thereafter, 
take any appropriate actions.  However, the Board observes 
that following the March 1997 decision, there was no evidence 
in the record which showed that the RO had contacted the 
appellant regarding the above denials.  Thus, in March 1998 
and August 1999 decisions, the Board once again requested 
that the RO contact the appellant in order to clarify whether 
he was disagreeing with all or some of the above denials.       

The Board observes that upon a review of the evidence of 
record, there is no evidence showing that the RO has 
contacted the appellant regarding the above denials.  
Accordingly, it is once again requested that the RO contact 
the appellant in order to clarify this matter, and 
thereafter, take any appropriate actions.  All other issues 
have not been developed for appellate consideration and are 
therefore, referred to the RO for appropriate action.  


REMAND

Notwithstanding the efforts undertaken by the RO to prepare 
this case for appellate review, the Board finds that another 
remand is in order.  


Veterans Claims Assistance Act of 2000

The Board will remand the appellant's claim to ensure full 
and complete compliance with the enhanced duty-to-notify and 
duty-to-assist provisions enacted by the Veterans Claims 
Assistance Act of 2000 (VCAA) Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (the VCAA) [codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, 5107], as the claim was pending as of 
the date of passage of this law, November 9, 2000.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (where law/regulation 
changes after claim has been filed, but before administrative 
or judicial appeal process has concluded, version most 
favorable to claimant should apply).

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  It cannot be said, in 
this case, that VA has satisfied its duty to notify the 
appellant what is needed to substantiate the claim.  In March 
2003, the RO sent a letter to the appellant telling him what 
was needed to substantiate this claim and whose 
responsibility it would be to obtain such evidence.  However, 
the appellant has a statutory right to one year to submit 
information or evidence in response to any VCAA notification, 
and that one-year period has not yet passed, nor has he 
otherwise waived his right to that response period.  See 
Disabled American Veterans, et. al. v. Secretary of Veterans 
Affairs (DAV), Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 
2003).  

The Board sincerely regrets remanding this case to the RO, 
especially considering the length of time the appellant has 
waited for an appellate decision on this claim.  However, as 
a result of the change in the law brought about by the VCAA 
and the lack of adequate notification of that change to the 
appellant, the Board is constrained to remand this case for 
compliance with the notice and duty to assist provisions 
contained in this law.




Evidentiary development

The Board is also of the opinion that another VA examination 
should be performed.  In this case, the appellant contends 
that while he was in the military, he injured his back during 
basic training and suffered a fracture.  The appellant 
maintains that following the injury, he developed chronic 
back pain.  In this regard, the Board notes that according to 
the appellant's service medical records, in June 1992, the 
appellant was evaluated by the Entrance Physical Standards 
Board (EPSBD), and at that time, he was diagnosed with an old 
T5 fracture which was causing back pain.  However, the EPSBD 
also concluded that the appellant's T5 fracture existed prior 
to service and was not aggravated by service.   

In the instant case, there are numerous discrepancies in the 
medical opinions regarding the question of whether or not the 
appellant's current back disability is related to his period 
of service, or in the alternative, whether the appellant's 
pre-existing back disability was aggravated by his period of 
service.  Thus, in the August 1999 remand decision, the Board 
requested that the RO schedule the appellant for a 
comprehensive VA examination in order to determine the 
nature, severity, and etiology of any diagnosed back 
disability.  As per the Board's August 1999 decision, it 
appears that a VA examination was subsequently scheduled for 
January 2000, but that the appellant failed to report.  When 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, and the 
examination was scheduled in conjunction with claims other 
than original compensation claims, the claim shall be denied.  
38 C.F.R. § 3.655(a), (b) (2002).  As the appellant's claim 
is for service connection, this provision is applicable.

In light of the above, the Board recognizes that the 
appellant failed to appear to his scheduled January 2000 
remand examination.  In addition, the Board also recognizes 
that in a January 2000 letter from the RO to the appellant, 
the RO noted that in light of the appellant's failure to 
report to his remand examination, it was requested that the 
appellant inform them as to whether or not he was currently 
willing to report to an examination.  The RO also stated that 
if they did not receive a response from the appellant within 
30 days from the date of the letter, they would make a 
decision based upon the new evidence they had on file.  
However, the Board observes that although 38 C.F.R. § 3.655 
dictates that the appellant's claim should be denied for 
failing to report to the examination without good cause, the 
Board notes that the appellant was never expressly notified 
that his failure to report for the January 2000 examination 
would result in a denial of his claim.  In addition, the 
Board notes that the evidence of record is negative for the 
original letter notifying the appellant of his scheduled 
January 2000 examination.  Consequently, to ensure the 
appellant due process of law and to avoid the possibility of 
prejudice, the Board will remand the matter to the RO so that 
the appellant's examination can be rescheduled.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  The RO 
should also notify the appellant of what 
evidence, if any, the appellant is to 
submit and what evidence VA will obtain.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Any notice given, or 
action taken thereafter by the RO, must 
comply with the holdings of Disabled 
American Veterans, et. al. v. Secretary 
of Veterans Affairs, Nos. 02-7304, -7305, 
-7316 (Fed. Cir. May 1, 2003).  

2.  The RO should contact the appellant 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his back disability at any time following 
military service.  With any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the appellant in response to this 
request, which have not been previously 
secured.  

The RO should ensure that its efforts to 
obtain any identified records are fully 
documented in the claims folder.  If the 
RO is unsuccessful in obtaining any 
private medical records identified by the 
appellant, it should inform the appellant 
and his representative of this fact and 
ask them to provide a copy of the 
outstanding medical records.  

3.  After obtaining any information or 
evidence necessary to comply with VCAA 
and allowing the appellant an appropriate 
response period, the RO should schedule 
the appellant for a VA orthopedic 
examination to determine the nature and 
etiology of any back disability.  The RO 
should request that the examiner from the 
appellant's September 1998 VA 
examination, Dr. F.I., not be selected to 
conduct the examination.  The claims 
folder, including a copy of this REMAND, 
should be made available to the examiner 
for review.  The examiner is specifically 
requested to review the August 1999 Board 
remand decision which summarized the 
discrepancies in the medical opinions of 
record regarding the question of whether 
or not the appellant's current back 
disability is related to his period of 
service, or in the alternative, whether 
the appellant's pre-existing back 
disability was aggravated by his period 
of service.  The examiner is also 
specifically requested to review the 
following: (1) the appellant's service 
medical records, which show that in June 
1992, the EPSBD concluded that the 
appellant's T5 fracture existed prior to 
service and was not aggravated by 
service, (2) the January 1993 private 
medical statement from Dr. W.L.M., which 
shows that according to Dr. M., the 
appellant had an x-ray taken in November 
1991 and it showed no signs of a fracture 
from T-1 to L-1, and (3) Dr. M.'s private 
medical records, from February 1989 to 
January 1993, which show that the only 
time the appellant sought treatment for 
his back disability was in January 1993, 
approximately one month after his 
separation from the military.    

All necessary special studies or tests 
are to be accomplished, to specifically 
include x-rays.  After a review of the 
examination findings and the entire 
evidence of record, it is requested that 
the examiner render an opinion as to 
whether it is at least as likely as not 
that any diagnosed back disability is 
related to the appellant's period of 
active military service, specifically to 
his June 1992 diagnosed compression 
fracture at T5.  In the alternative, the 
examiner is requested to render an 
opinion as to whether any diagnosed back 
disability existed prior to the 
appellant's entrance into the military in 
June 1992, and if so, whether the 
appellant's pre-existing back disability 
underwent any worsening during his period 
of active service.  If the examiner 
determines that a worsening occurred 
during service, he or she should indicate 
whether it is absolutely clear that such 
worsening was due to the natural 
progression of the condition.  If no 
current disability is found, or no link 
to military service is found, such 
findings and conclusion should be 
affirmatively stated and explained.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.   

4.  Thereafter, the RO should thoroughly 
review the claims file and take all other 
proper measures to ensure full and 
complete compliance with the duty-to-
notify and duty-to-assist provisions of 
the VCAA that are specifically germane to 
the claim on appeal.  The RO should also 
ensure that the VA examination report 
addresses all questions asked.  If it 
does not, it must be returned to the 
examiner for corrective action. 

5.  Then, the RO should review and 
readjudicate the claim.  If any such 
action does not resolve the claim, the RO 
shall issue the appellant and his 
representative a Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

No action is required of the appellant until further notice 
is obtained.  However, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.  38 C.F.R. § 3.655(b).  
The appellant's cooperation in the RO's efforts is both 
critical and appreciated.  However, the appellant is further 
advised that his failure to report for any scheduled 
examinations without good cause may result in the claim being 
considered on the evidence now of record or denied.  
38 C.F.R. § 3.655 (2002).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.







	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




